Citation Nr: 0815908	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  00-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
right hip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied service connection for 
arthritis of the right knee and right hip.  

The Board remanded the case to the RO for further development 
in July 2003.  Development was completed and the case was 
returned to the Board for appellate review.

In a December 2005 decision, the Board affirmed the RO's 
denial of the benefit on appeal.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (CAVC).  In September 2006, the CAVC granted a Joint 
Motion for Remand (Joint Motion).  In the September 2006 
Order, the CAVC vacated the Board's December 2005 decision 
and remanded the appeal back to the Board for compliance with 
instructions provided in the September 2006 Joint Motion.  
The Board remanded the case to the RO for further development 
in February 2007 in compliance with the September 2006 Joint 
Motion.  The case is once again before the Board for 
appellate review.


FINDINGS OF FACT

1.  Arthritis of the right knee is shown by competent medical 
evidence to be etiologically related to active service.  

2.  Arthritis of the right hip is shown by competent medical 
evidence to be etiologically related to active service.  



CONCLUSIONS OF LAW

1.  Arthritis of the right knee was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Arthritis of the right hip was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a March 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  
A March 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA notice was not received prior to the initial rating 
decision.  Despite the inadequate timing of this notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO cured any VCAA notice deficiency by 
issuing fully compliant notice in a March 2007 letter.  The 
RO readjudicated the case in a January 2008 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  

The veteran's service medical records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service medical records, to include March 1969 enlistment and 
June 1971 separation examinations, contain no complaints, 
diagnoses, or treatment related to an injury of the right 
knee or right hip.  The veteran was seen in February 1971 for 
a two-day history of a swollen and tender right ankle.  X-
rays at the time were negative.  

The earliest medical evidence of arthritis in the right knee 
and right hip was in April 2000.  An April 2000 VA treatment 
note shows that the veteran reported hurting his right ankle 
and right hip during a fall in service.  The veteran was 
assessed with degenerative joint disease of the hips and 
knees.  An August 2000 VA treatment report reflects hip and 
knee pain due to degenerative joint disease.  The veteran 
continued to be seen at VA for right leg and hip pain.  Nerve 
condition studies were completed in January 2001.  There was 
no definite evidence of a neuropathy or lumbosacral 
radiculopathy in the right lower extremity.  The veteran was 
assessed with right leg pain and weakness secondary to spinal 
stenosis in March 2001. 

At his October 2000 personal hearing, the veteran testified 
that he fell approximately 12 to 14 feet during active 
service in February 1971.  He reported that he sprained his 
ankle and that his right knee and hip were sore.  He was 
treated with an Ace bandage, was provided with crutches, and 
received medication for pain.  The veteran reported that he 
did not have a right knee or right hip diagnosis at that 
time, except that they were tender and sore to touch.  He 
indicated that they x-rayed his ankle, but not his knee or 
hip.  

A July 2001 VA examination did not include a review of the 
claims file.  The veteran reported that he fell out of a 
tower in service and was treated for his right ankle.  He 
reported that he now had knee and hip pain.  The veteran also 
reported that his right hip was driven 12 millimeters into 
his pelvis, and that this was confirmed by an MRI.  The Board 
notes that an MRI of the right hip is not associated with the 
record.  The veteran was diagnosed with degenerative joint 
disease of the right hip and knee.  The VA examiner opined 
that the veteran's right hip and knee pain was related to his 
in-service injury.  An x-ray of the right knee completed that 
same day did not reflect fracture, dislocation, or other 
evidence of injury.  No significant degenerative change was 
present.  An x-ray of the right hip showed no evidence of 
acute injury.  There was subchondral sclerosis on the 
superior margin of the acetabulum consistent with early 
degenerative change. 

September 2002 treatment reports from Dr. G.B.D. reflect a 
diagnosis of osteoarthritis of the right hip and right knee.  
The veteran described his in-service injury.  Dr. G.B.D. 
stated that he felt the veteran's arthritis had some relation 
to an old injury sustained during active service.  In October 
2002, Dr. D. stated that he felt that it was "likely" that 
the veteran's old injury in Korea had some relation to the 
pain in his right knee, right hip, and right ankle since he 
had a sprain there and some symptoms ever since that time.

Because the above opinions did not include a review of the 
claims file including service medical records, a supplemental 
VA opinion was requested.  An April 2005 VA opinion notes 
that the claims file and service medical records were 
reviewed.  The veteran reported falling out of a guard tower 
in service, landing primarily on his right lower extremity.  
The examiner opined that he did not believe there was any 
rationale that would support a causal connection between the 
veteran's right ankle disorder, which he did relate to the 
injury in service, and similar problems in his right knee and 
right hip.  The examiner noted that x-rays on file confirmed 
degenerative joint disease of the right ankle and right hip, 
but right knee x-rays were normal.

A July 2005 opinion from Dr. S.J. noted the veteran's 
reported in-service injury.  Since the injury, the veteran 
reportedly complained of chronic pain in the right hip, knee, 
and ankle.  Dr. S.J. noted that a July 2001 VA examiner 
agreed that the veteran's old ankle injury contributed to his 
symptoms and physical restriction.  He noted that the veteran 
saw Dr. G.B.D., a rheumatologist, who also concurred in 2002.  
Dr. S.J. opined that the veteran's old military injury 
contributed to the development of arthritis in the lumbar 
spine, right hip, right knee, and right ankle.

The claims file was remanded for a VA examination in February 
2007 to reconcile the conflicting medical evidence of record.  
A VA examination was completed in September 2007.  The 
veteran's claims file and medical records were available and 
were reviewed.  The examiner stated that the veteran fell 
from a tower in service.  He reportedly landed stiff-legged 
on the ground and jammed his ankle, knee, and hip.  He had x-
rays of the ankle but not of the knee or hip.  Service 
medical records indicated that the right ankle was swollen, 
and x-rays were negative.  A separation examination was 
negative for findings of a chronic right knee, hip, or ankle 
condition.  The VA examiner also noted findings and opinions 
provided by VA examiners and private physicians.  A physical 
examination was completed.  The VA examiner found that the 
veteran's right leg was shorter than the left, and that the 
left leg had more muscle mass than the right in general.  X-
rays of the right knee reflect minimal osteoarthritis.  X-
rays of the right hip reflect mild cortical irregularity 
within the superior and lateral aspect of the right femoral 
head, which could be secondary to mild osteophyte formation 
or old traumatic changes.  The examiner stated that the 
possibility of this being secondary to an occult fracture 
could not be totally excluded.  The examiner assessed the 
veteran with mild osteoarthritis within both hip joints and 
post-surgical changes within the pelvis.  The VA examiner 
opined that the veteran's current right knee and right hip 
disabilities are at least as likely as not caused by or a 
result of the claimed fall incurred in service.  The examiner 
stated that the veteran had a shortened right leg which is 
consistent with his history of a fall and a stick injury of 
the leg.  He also had a loss of muscle mass in the right leg 
consistent with an old injury such as a fall.  His 
overcompensation for the length disparity could lead to 
osteoarthritis in the hip and knee.  This opinion was based 
on examination of the veteran, findings from the veteran's 
service medical records, and on a review of VA and private 
treatment records. 

While lay witnesses are generally not competent to offer 
evidence which requires medical knowledge, such as opinions 
regarding medical causation or a diagnosis, they may provide 
competent testimony as to visible symptoms and manifestations 
of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Although service medical records do not reflect a right knee 
or right hip injury or treatment therefor, the Board finds 
that the veteran is competent to report the occurrence of an 
in-service fall and to identify the areas of pain following 
the injury.  The veteran's reported injury was further 
corroborated by service medical records which do reflect a 
right ankle injury in service.  Thus, the Board finds that 
the veteran is credible, and that he likely sustained a fall 
in service resulting in a right ankle injury and pain in the 
right knee and right hip. 

The Board finds that the preponderance of the medical 
evidence shows that arthritis of the right knee and right hip 
are related to service.  According to CAVC, "the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches."  Guerrieri v. Brown, 4 
Vet. App. 467, 470 (1993).  The credibility and weight to be 
attached to these opinions is within the province of the 
Board. Id.  The Board finds that the February 2007 VA medical 
opinion provides the most probative evidence of record.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  The February 2007 VA examiner reviewed 
the claims file in full, including service medical records.  
An examination provided contemporaneous x-ray evidence of 
arthritis in both the right knee and the right hip, and the 
examiner found that clinical examination revealed evidence of 
old traumatic injury.  In contrast, prior medical opinions of 
record did not include a full review of the claims file, and 
while an April 2005 VA opinion included a review of the 
claims file, it did not include an examination of the 
veteran.  The February 2007 VA examiner noted that service 
medical records showed a right ankle injury, but did not 
include findings related to the right knee or hip.  
Nonetheless, she found that the veteran's report of an in-
service fall with resultant injuries to the right hip and 
right knee was credible based on medical evidence.  She 
reasoned that the veteran's shortened right leg and loss of 
muscle mass were consistent with his reported fall.  The 
February 2007 VA examiner's opinion is supported by credible 
medical evidence of record.  In light of the foregoing, the 
Board finds that service connection for arthritis of the 
right knee and arthritis of the right hip is warranted. 

C.  Conclusion

The veteran has been diagnosed with arthritis of the right 
knee and arthritis of the right hip, competent evidence 
indicates the veteran sustained a fall in service, and a VA 
examiner stated that it was as likely than not, that the 
veteran's current right knee and right hip disabilities were 
incurred in service as a result of the claimed fall.  
Therefore, the Board concludes that the evidence supports 
finding that the veteran has arthritis of the right knee 
etiologically related to active service.  The evidence 
supports finding that the veteran has arthritis of the right 
hip etiologically related to active service


ORDER

Service connection for arthritis of the right knee is 
granted.

Service connection for arthritis of the right hip is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


